                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00140-RJC-DSC


 RAYMOND ROSADO JR.,                              )
                                                  )
                   Plaintiff,                     )
                                                  )                     ORDER
 v.                                               )
                                                  )
 TAM LENDING CENTER INC. et. al.,                 )
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on Defendants’ “Motion to Compel Service of Initial

Disclosures and Written Responses and Documents to Defendants’ First Set of Requests for

Production of Documents and Interrogatories” (document # 22) and “Memorandum … in Support

…” (document #22-1), both filed August 2, 2019.

       Pro se Plaintiff has not responded to the Motion and the time for filing a response has

expired.

       This Motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§636(b)(1)(B), and is now ripe for the Court’s consideration.

       For the reasons stated in Defendants’ Motion and supporting brief, the Court ORDERS

the pro se Plaintiff to serve his Rule 26(a) Initial Disclosures and respond to Defendants’ First Set

of Requests for Production of Documents and Interrogatories.

       Dismissal and the imposition of monetary sanctions are remedies available under Rule 37

for a party’s failure to obey rules governing discovery and orders of the District Court. See Fed.

R. Civ. P. 37(b)(2)(C); National Hockey League v. Metro. Hockey Club, 427 U.S. 639, 643 (1976);
Mutual Fed. Sav. & Loan v. Richards & Assocs., 872 F.2d 88, 92 (4th Cir. 1989); Wilson v.

Volkswagen of America, Inc., 561 F.2d 494, 504-04 (4th Cir. 1977).

       Accordingly, the Court warns Plaintiff that failure to provide full and complete Initial

Disclosures and responses to Defendants’ First Set of Requests for Production of Documents and

Interrogatories or failure to respond to any other of Defendant’s reasonable discovery requests, or

to otherwise comply fully with any of the Court’s Orders, the Local Rules, or the Rules of Civil

Procedure may result in the imposition of sanctions. Sanctions may include Plaintiff being

ordered to pay Defendant’s costs including reasonable attorney’s fees in their entirety, and

may also include dismissal of the Complaint with prejudice.

       NOW THEREFORE IT IS ORDERED:

       1. Defendants’ “Motion to Compel Service of Initial Disclosures and Written Responses

and Documents to Defendants’ First Set of Requests for Production of Documents and

Interrogatories” (document # 22) is GRANTED. Within fourteen days of the date of this

Memorandum and Order, Plaintiff shall provide full and complete Initial Disclosures and

responses to Defendants’ First Set of Requests for Production of Documents and Interrogatories.

       2. The parties shall bear their own costs at this time.

       3. The Clerk is directed to send copies of this Memorandum and Order to pro se Plaintiff,

to defense counsel, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED.
                                    Signed: August 22, 2019
